DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Claims 1-19 are pending. Applicant has requested reconsideration of the rejection made on 08/20/2021. For the below reasons, applicants arguments are found persuasive; and the rejections to Claims 1, 4-10, 12-17 and 19 under 35 U.S.C. 103 as being unpatentable over Tamaki (US 2017/0023263) in view of Pichot (US 4542849) and Johnson (US 2013/0048745);  Claim 18 under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Pichot and Johnson as applied to claim 10 above, and further in view of Cohen (US 4852524) are withdrawn; 
Applicant has filed a terminal disclaimer to overcome the previously indicated non statutory double patenting rejection, and accordingly the rejection is withdrawn.      

Allowable Subject Matter
Claims 1-19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “a first temperature sensor configured to measure an input temperature of water at the second input of the intermediary fluid device and to output the measured input temperature of water as a first temperature signal; a second temperature sensor configured to measure an output temperature of water at the second output of the intermediary fluid device and to output the measured output temperature of water as a second temperature signal; a control circuit...configured to: determine a multiplier based on the second temperature signal, generate a first control signal based on the multiplier and the first temperature signal, generate a second control signal, separate from the first control signal, based on the second temperature signal” in combination with the other limitations set forth in the independent claim; where it is noted that applicants remarks on page 11 last paragraph and page 12 first two paragraphs of the response filed on 8/20/2021 are found persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Matthew W Jellett/Primary Examiner, Art Unit 3753